Per Curiam.
{¶ 1} In February 2004, appellant, Shawn P. Kelley, filed a petition in the Court of Appeals for Richland County for a writ of habeas corpus to compel *433appellee, his prison warden,1 to release him from confinement. On February 25, the court of appeals dismissed the petition.
Shawn P. Kelley, pro se.
Jim Petro, Attorney General, and J. Joseph Bodine Jr., Assistant Attorney General, for appellee.
{¶ 2} On March 11, 2004, Kelley moved for relief from the February 25, 2004 judgment based on Civ.R. 60 and the court’s inherent authority. He asserted that the court of appeals had erred in denying his habeas corpus petition. On May 17, 2004, the court of appeals denied Kelley’s motion.
{¶ 3} We affirm the judgment of the court of appeals. A motion for relief from judgment cannot be used as a substitute for a timely appeal. State ex rel. Howard v. Doneghy, 102 Ohio St.3d 355, 2004-Ohio-3207, 810 N.E.2d 958, ¶ 8. In fact, Kelley appealed from the same judgment from which he now seeks relief. Kelley v. Wilson, 103 Ohio St.3d 201, 2004-Ohio-4883, 814 N.E.2d 1222. In that appeal, we rejected the claims that Kelley raises here.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.

. We grant Kelley’s unopposed motion to name his current prison warden, Gordon Lane, as appellee.